Citation Nr: 1726905	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an anxiety disorder.  In August 2013, the Veteran perfected his appeal.  

The Board remanded the appeal in May 2015 to provide a Board hearing, which took place via videoconference before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing is of record.

The appeal was previously before the Board in February 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

One of the reasons this appeal was remanded by the Board in February 2016 was for an attempt to be made to confirm that bombing missions were transmitted through radio communications at Ander Andersen Air Force base from October 1967 to March 1968.  On remand, however, it does not appear that an attempt to verify that stressor was made.  

Rather, the July 2016 Appeals Management Center request to the Air Force Historical Research Agency stated, "The Veteran states that he has recurring anxiety related to serving as a radio operator during bombing missions while stationed at Andersen Air Force Base, from October 1967 to March 1968."  The Air Force Historical Research Agency July 2016 reply indicated that the Veteran was an administrative specialist, and as such, he was not allowed to be a radio operator on aircraft, although he may have monitored a radio at Andersen.

On remand, an attempt should be made to confirm that bombing missions were transmitted over the radio at Andersen Air Force base from October 1967 to March 1968.  If the stressor is verified, a VA PTSD examination should then be scheduled.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Attempt to verify through official sources that reports of bombing missions were transmitted through radio communications at Andersen Air Force base during the Veteran's service there from October 1967 to March 1968.  If additional information is required from the Veteran to narrow the time frame to permit a search,   such should be requested from the Veteran.

3.  After undertaking any additional development deemed necessary, to include a VA examination if the stressor is verified, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




